Upon consideration of the Joint Petition for 30-Day Suspension by Consent filed herein pursuant to Maryland Rule 19-736, in which the Respondent admits that sufficient evidence exists to sustain allegations that he committed professional misconduct in violation of Rules 19-301.15(a), 19-407(a)(2), (a)(3), (b), (c), & (d), and 19-410 of the Rules of Professional Conduct, it is this 5th day of November, 2018:
ORDERED, that the Respondent, Charles B. Bailey, is hereby suspended from the practice of law in the State of Maryland for thirty (30) days; and it is further
ORDERED, that this Order shall be effective thirty days from the date of entry; and it is further
ORDERED, that the Clerk of this Court shall strike the name Charles B. Bailey from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-742.